VINCENT C. GIBLIN, Circuit Judge.
The judgment of the court below is reversed and the cause remanded — but only for reassessment of the damages recoverable by the plaintiff-appellee.
The only damages recoverable by the plaintiff for the conversion by the defendant-appellant of the former’s vehicle in the circumstances disclosed by the evidence are, in my opinion, the reasonable market value of the converted vehicle and legal interest on such sum from the date of the conversion.
The trial judge instructed the jury that the plaintiff was entitled to damages “for the loss of the use of [the vehicle] and also for a reasonable rental of another trailer during the time that he was without the use of [the vehicle].” I think this instruction was erroneous.
Unfortunately it is impossible to determine what part of the total damages ($2,100) awarded by the jury was “for the loss of the use” of the plaintiff’s vehicle and “for a reasonable rental of another trailer during the time that he was without the use” of the vehicle. Consequently a reassessment of damages cannot be obviated.